Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

3.	The disclosure is objected to because of the following informalities: 
In [00126], “whenever students begins a new session” should be --whenever a student begins a new session-- to correct a grammatical error.
In [00126], “Also note that By means of” should be --Also note that by means of-- to correct a typo.
In [00128], “whenever students begins a new session” should be --whenever a student begins a new session-- to correct a grammatical error.
In [00145], the last sentence, “with an e-pen or a finer” should be --with an e-pen or a finger-- to correct a typo.
In [00147], “can be chosen choose” should be --can be chosen-- to correct a typo.
Applicant is reminded to review the specification and correct any other informalities that may exit.
Appropriate correction is required.

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the S190 (FIG. 12), 200 (FIG. 13).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
5.	Claims 1-20 are objected to because of the following informalities:  
In claim 1, line 5, “each micro-skill” should be --each of the micro-skills-- to avoid the issue of indefiniteness.
In claim 1, line 12, “for each delivered mathematical problem” should be --for each of the delivered mathematical problems-- to avoid the issue of indefiniteness.
In claim 3, lines 2-3, “each
In claim 10, lines 3-4, “each variable-path mathematical problem” should be --each of the one or more variable-path mathematical problems-- to avoid the issue of indefiniteness.
In claim 16, line 4, “each game scenario” should be --each of the game scenarios-- to avoid the issue of indefiniteness.
In claim 17, line 10, “for each delivered mathematical problem” should be --for each of the delivered mathematical problems-- to avoid the issue of indefiniteness.
In claim 19, lines 3-4, “each category code” should be --each of the category codes-- to avoid the issue of indefiniteness.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Regarding claim 13, the claim recites “the plurality of category codes” in line 2. There is no antecedent basis for the limitation. For examination purpose, claim 13 is assumed to depend on claim 3; and “the plurality of category codes” is assumed to be --the set of category codes--.

Claim Rejections - 35 USC 102 or 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


7.	Claims 1-3, 9-11, and 17-19 rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. (US 20140065590 A1; hereinafter “Kim”).

Regarding claim 1, Kim teaches a method for learning and assessment (see Abstract) using a computing device (i.e., “The education service providing system 200 may be a website server”; see [0029] and FIG. 1), including: 
storing a plurality of mathematical problems in a database (i.e., “the database 240 [] may store the following: a large number of knowledge units (preferably a large number of organized knowledge units); a large number of problems from which a curriculum may be generated; sub-problems for such problems; correct answers to respective problems or sub-problems; explanations and hints on individual solution steps; information on each user's achievements for individual knowledge units; and so on”; see [0060]); 
for each of the plurality of mathematical problems, generating, by the computing device, a set of micro-skills that are required to solve the mathematical problem, the set of micro-skills being selected from a plurality of pre-defined micro-skills, each micro-skill being a smallest component of learning (i.e., “individual problems are composed on the 
for each of the plurality of mathematical problems, storing the set of micro-skills corresponding to the problem in the database (i.e., “the database 240 [] may store the following: a large number of knowledge units (preferably a large number of organized knowledge units); a large number of problems from which a curriculum may be generated; sub-problems for such problems; correct answers to respective problems or sub-problems; explanations and hints on individual solution steps; information on each user's achievements for individual knowledge units; and so on”; see [0060]); 
delivering one or more of the plurality of mathematical problems to a user (i.e., “provide education contents to the user terminal device 300 via the communication network 100, the contents including problems, correct answers, problem items of individual solution steps (i.e., sub-problems), correct answers to individual solution steps (i.e., correct answers to sub-problems), explanations on individual solution steps, hints on individual solution steps, knowledge units available for solutions (to be described below), and so on”; see [0029]) via a computer interface of the computing device (i.e., “the communication unit 250 and the control unit 260 may be 
for each delivered mathematical problem, receiving a plurality of intermediate step inputs from the user through the computer interface (i.e., “may receive feedback ( e.g., the user's answers to the problems or answers to the individual solution steps) on the user terminal device 300”; see [0029]), and recording a plurality of time durations corresponding to the plurality of intermediate step inputs (i.e., “based on the amount of time that the user spent in solving the problems or sub-problems (e.g., the amount of time between when a problem is first displayed to the user and when the user enters the answer to the problem)”; see [0058]; note that the recording of time durations is necessary, or would have been obvious, in order to obtain the amount of time); 
creating, by the computing device, a skill profile of the user according to the plurality of intermediate step inputs (i.e., “analyze the correctness of the user's answers each time the user enters the answers to the problems or sub-problems, and determine the user's achievements for the individual knowledge units of the corresponding problems or sub-problems”; see [0054]) and the plurality of recorded time durations (i.e., “determine the user's achievements for the corresponding knowledge units differently, based on the amount of time that the user spent in solving the problems or sub-problems”; see [0058]), the skill profile including skill levels of the user in a plurality of micro-skill categories (see, e.g., [0069] 
storing the skill profile in a user entry corresponding to the user in the database (i.e., “the database 240 [] may store the following: a large number of knowledge units (preferably a large number of organized knowledge units); a large number of problems from which a curriculum may be generated; sub-problems for such problems; correct answers to respective problems or sub-problems; explanations and hints on individual solution steps; information on each user's achievements for individual knowledge units; and so on”; see [0060]); 
generating, by the computing device, a conceptual map of the user according to the skill profile (i.e., “an achievement matrix for the individual knowledge units may be generated as shown in FIG. 5c”; see [0069]; “As shown in FIG. 7, the user's achievements for individual knowledge units may be represented by a three-dimensional achievement matrix”; see [0071] and FIG. 7); and 
outputting the conceptual map of the user by the computing device (see [0069], [00710], FIGs. 5C and 7).

Regarding claim 2, Kim further teaches:
assigning a plurality of skill codes to the plurality of pre-defined micro-skills (i.e., “these problems may be assigned the identification information of 

Regarding claim 3, Kim further teaches:
assigning a set of category codes to each of the plurality of mathematical problems, each category code corresponding to a category of mathematical knowledge required to solve the mathematical problem (i.e., “these problems, which may be of a specific type, may be assigned the identification information of the corresponding knowledge chain in the form of metadata… the knowledge units may have been previously associated with the grade information, learning course information, or learning unit information by way of tagging or the like… the difficulty level may have been previously determined”; see [0045]).

Regarding claim 9, Kim further teaches:
selecting the one or more mathematical problems to deliver to the user according to a previously-generated skill profile of the user (i.e., “the curriculum generation unit 210 may generate a curriculum by selecting the problems composed based on the knowledge units for which the user has shown low achievement, as necessary, in consideration of the following: the information on the user's grade, learning courses, or learning units, together with the grade information, learning course information, or learning unit information of the knowledge units”; see [0045]).

Regarding claim 10, Kim further teaches:
generating one or more variable-path mathematical problems to deliver to the user according to a previously-generated skill profile of the user, wherein each variable-path mathematical problem is associated with one or more micro-skills and/or one or more category codes that have been selected for the user to practice according to the previously-generated skill profile (i.e., “the curriculum generation unit 210 may generate a curriculum by selecting the problems composed based on the knowledge units for which the user has shown low achievement, as necessary, in consideration of the following: the information on the user's grade, learning courses, or learning units, together with the grade information, learning course information, or learning unit information of the knowledge units”; see [0045]).

Regarding claim 11, Kim further teaches:
generating one or more application-path mathematical problems to deliver to the user according to a previously-generated skill profile of the user (i.e., “based on the knowledge units for which the user has shown low achievement, as necessary…”; see [0045]), wherein the application math mathematical problems are word problems related to practical applications (see FIG. 6B; “FIGS. 6a to 6l are textual representations illustrating exemplary knowledge chains of mathematics or science courses and their 

Regarding claim 17, the claim recites the same substantive limitations as claim 1 and is rejected using the same teachings. 

Regarding claim 18, the claim recites the same substantive further limitations as claim 2 and is rejected using the same teachings. 

Regarding claim 19, the claim recites the same substantive further limitations as claim 3 and is rejected using the same teachings. 

Claim Rejections - 35 USC § 103
8.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.

Regarding claim 12, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s). 
	Kim does not explicitly discloses:
wherein the plurality of mathematic problems stored in the database include 100,000 or more mathematic problems.
However, it would have been obvious to one of ordinary skill in the art at the time the application was filed to store 100,000 or more mathematic problems in the database 

Regarding claim 13, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s). 
	Kim does not explicitly discloses:
wherein the plurality of pre-defined micro-skills include 100 or more micro-skills and the plurality of category codes include 100 or more category codes.
However, it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide 100 or more micro-skills for the plurality of pre-defined micro-skills, and 100 or more category codes for the plurality of category codes, as claimed. The motivation would be to provide as many as possible different micro-skills and category codes for selecting of problems for the users.

Regarding claim 14, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s). 
	Kim does not explicitly discloses:
wherein receiving the plurality of intermediate step inputs includes: receiving handwritten input form the user through the computer interface; and converting the handwritten input into one or more of a text, a number, and a formula through text and template recognition.
But Kim further teaches:
the user using a mobile key interface or other known mathematical formula recognition (input) to provide input (see [0053).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide a known hand written recognition for the user input device, such that receiving the plurality of intermediate step inputs includes: receiving handwritten input form the user through the computer interface; and converting the handwritten input into one or more of a text, a number, and a formula through text and template recognition, as claimed. The motivation would be to facilitate receiving the user inputs or answers for analysis.

9.	Claims 4-8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Luca (US 20140188574 A1).

	Regarding claims 4 and 5, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	Kim does not explicitly discloses:
(claim 4) wherein generating the conceptual map of the user according to the skill profile includes: generating benchmark skill levels of the user by comparing the skill levels of the user to predefined standard skill levels in the plurality of micro-skill categories; and color-coding the benchmark skill levels of the user in the plurality of micro-skill categories; and
(claim 5) wherein the pre-defined standard skill levels are generated based on one of: average skill levels of all learners across the globe of a 
But Luca teaches:
computing learning indexes per output per goal category/unit/subunit, including generating learning indexes at the output level per learner (see [0095]);
using flowcharts to show achievement per category per output or in comparison with peers' outputs (see [0096] and [0131]) per learner per examination, per learner per class, per learner per section, per learner per degree, per geographic zones, per historical spans, per countries, regions, or continents, and per cross-sections of identical or related courses across a county, region, country (see [0133]).
Also, color-coding is a well-known technique in visual presentation to distinguish different levels or scales from each other. Averaging is a well-known technique to represent a group of values (such as the peers’ learning outputs).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Kim in view of Luca, to incorporate, in generating the conceptual map of the user according to the skill profile, the steps of: generating benchmark skill levels of the user by comparing the skill levels of the user to predefined standard skill levels in the plurality of micro-skill categories; and color-coding the benchmark skill levels of the user in the plurality of micro-skill categories; wherein the pre-defined standard skill levels are generated based on one of: average skill levels of 

	Regarding claim 6, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
 	Kim does not explicitly discloses:
evaluating, by the computing device, performance of the user based on one of a percentile, a median, a standard deviation, and an average measured according to the pre-defined standard skill levels.
However, Luca further teaches:
evaluating performance of a user based on one of a percentile, a median, a standard deviation, and an average measured according to a pre-defined standard skill levels (i.e., "student has shown marked improvements and is performing now at a level 10% above her peers; see [0096]).
Also, it is well-known to compare an individual performance within a group of participants using a percentile. It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the step of evaluating, by the computing device, performance of the user based on one of a percentile, a median, a 

Regarding claim 7, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
 	Kim does not explicitly discloses:
updating the pre-defined standard skill levels according to a plurality of previously-generated user entries.
However, it is well-known that the representative value (such as average performance) of a group (such as students in a geographic area) will change when the members’ performance change.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to update the pre-defined standard skill levels according to a plurality of previously-generated user entries, as claimed. The motivation would be to keep the representative value of the group as current as possible for a meaningful comparison or benchmarking.

	Regarding claim 8, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s). 
Kim does not explicitly discloses: 
storing demographic information of the user in the user entry in the database.
But KIM further teaches:
obtaining user’s demographic information (i.e., grade; see [0044]-[0045]).
AND Luca teaches:
comparison with peers (see [0096]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to store demographic information of the user in the user entry in the database, as claimed. The motivation would be to facilitate the comparison of achievement by student’s grade or other demographic information with peers.

Regarding claim 15, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s). 
Kim does not explicitly discloses: 
calculating a mathematical intelligence quotient (MIQ) of the user, including: calculating a math score of the user as a weighted average of scores obtained for at least two micro-skills, and normalizing the math score of the user to an average math score of students in a same age range.
But Luca teaches:
calculating a math score of the user as a weighted average of scores obtained for at least two micro-skills (i.e., “Learning indexes of achieved and missed learning (as measured against learning goals or expectations) are always first calculated at the individual learning output (lowest) level per each goal subdivision… Averages and weighted averages may be 
comparing performance with peers (i.e., “achieved and missed per learning goals and learning expectations categories, subdivisions, etc. of learning output, per individual and in comparison with peers in same group”; see [0131]).
Also, it is well-known to calculate an average value in a group as a representative value of the group (such as the peers’ learning outputs). Calculating a ratio of one value to another value is a well-known method of comparison between the two values. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to calculate a mathematical intelligence quotient (MIQ) of the user, including: calculating a math score of the user as a weighted average of scores obtained for at least two micro-skills, and normalizing the math score of the user to an average math score of students in a same age range (i.e., calculating the ratio), as claimed. The motivation would be to provide a quantitative comparison of individual performance with the peers (such as in the same age range or grade level) by calculating a ratio.

Regarding claim 20, the claim recites the same substantive further limitations as claim 4 and is rejected using the same teachings. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of YANG (US 20160335902 A1).

	Regarding claim 16, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
 	Kim does not explicitly discloses:
delivering one or more of the plurality of mathematic problems to the user in a computer game environment on the computing device, wherein the computer game environment provides a plurality of game scenarios, each game scenario being associated with one or more micro-skills that have been selected for the user to practice according to a previously-generated skill profile of the user.
But YANG teaches:
delivering one or more of a plurality of mathematic problems to a user in a computer game environment on a computing device, wherein the computer game environment provides a plurality of game scenarios (i.e., “The system 10 operates with the learner using the device 40 to participate/complete an activity presented by the device 40. As will be explained below, the activity can be a game, puzzle, or any other activity accessible by way of the device 40”; see [0033]), each game scenario being associated with one or more micro-skills that have been selected for the user to practice according to a previously-generated skill profile of the user (i.e., “Should the learner be lagging behind the performance of the 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to Kim in view of YANG, to deliver one or more of the plurality of mathematic problems to the user in a computer game environment on the computing device, wherein the computer game environment provides a plurality of game scenarios, each game scenario being associated with one or more micro-skills that have been selected for the user to practice according to a previously-generated skill profile of the user, as claimed. The motivation would be to make the learning fun (see YANG, [0003]). 

Prior Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	KIM et al. (US 20190371200 A1) teaches a method for supporting learning of basic arithmetic operations, involving calculating a user's achievement score for at least one number type matchable with a knowledge unit, with reference to feedback from the user, wherein a question for the at least one number type is provided to the user; and determining a supplemental question to be provided to the user, which is associated with the number type in which the user is weak, on the basis of the calculated achievement score.

Noble et al. (US 20190272775 A1) teaches a method for automated content delivery and evaluation, involving a content library database including a plurality of problems and data for stepwise evaluation of each of the plurality of problems; automatically decompose a content item into a plurality of potential steps and associate attributes with the potential steps; receiving a response from a user for the content item; identifying steps in the received response; and selecting a next action based the identified steps of the received response.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857